Exhibit 99.1 For Immediate Release Investor Contact : MKR Group Inc. Todd Kehrli or Jim Byers (323) 468-2300 meet@mkr-group.com MeetMe Reports Record Revenue, Adjusted EBITDA, and Net Income for Fourth Quarter and Full Year 2015 Total Revenue for 2015 Increased 27% Year Over Year Mobile Revenue for 2015 Increased 84 % Year Over Year Adjusted EBITDA for 2015 Increased 303% Year Over Year Full Year Adjusted EBITDA Margin Increased to 36 % Net Income for 2015 was a Record $6.0 Million NEW HOPE, Pa., February 29 , 201 6 – MeetMe, Inc. (NASDAQ: MEET), a public market leader for social discovery, today reported financial results for its full year and fourth quarter ended December 31, 2015. Full Year 2015 Financial Highlights ● Total revenue was a record $56.9 million, up 27% year over year. ● Mobile revenue was a record $45.3 million, up 84% year over year. ● Mobile revenue represented 80% of total revenue, up from 55% in 2014. ● Adjusted EBITDA was a record $20.2 million, or a 36% margin, up 303% year over year. (See the important discussion about the presentation of non-GAAP financial measures, and reconciliation to the most direct comparable GAAP financial measure, below.) ● Net income was a record $6.0 million, compared to a net loss of $4.0 million for 2014. Fourth Quarter 2015 Financial Highlights ● Total revenue was a record $19.9 million, up 53% from the fourth quarter of 2014. ● Mobile revenue was a record $17.2 million, up 126% from the fourth quarter of 2014. ● Mobile revenue represented 86% of total revenue, the highest in MeetMe’s history. ● Adjusted EBITDA was a record $9.0 million, an increase of 247% year over year. (See the important discussion about the presentation of non-GAAP financial measures, and reconciliation to the most direct comparable GAAP financial measure, below.) ● Adjusted EBITDA margin increased to 45%, up from 20% in the fourth quarter of 2014. ● Net income was a record $6.1 million, compared to net income of $847,000 for the fourth quarter of 2014. ● Cash and Cash Equivalents totaled $19.3 million at December 31, 2015. Geoff Cook, Chief Executive Officer of MeetMe, stated, “We believe our record revenue, adjusted EBITDA and net income reflect the increasing value of our audience to mobile advertisers and the continued growth in mobile engagement by our users . We saw record engagement in the fourth quarter and experienced tremendous growth in chats this past year, reaching a new milestone of 30 million user-to-user chats in a single day at the end of the year. In the fourth quarter, our mobile daily active users increased 20% year over year and our total mobile monthly active users increased 32% year over year.” David Clark, Chief Financial Officer of MeetMe, added, “Mobile revenue for 2015 increased 84% year over year and represented 80% of our total revenue, up from 55% in 2014. We believe our increasing revenue was driven by our growing mobile engagement as well as continued strength in the mobile advertising industry. Much of the increased revenue flowed through to adjusted EBITDA, which increased to a record $20 million for the year, resulting in a 36% adjusted EBITDA margin.” Webcast and Conference Call Details Management will host a webcast and conference call to discuss full year and fourth quarter 2015 financial results today, February 29, 2016 at 10:30 a.m. Eastern time. To access the call dial 888-427-9419 (+1 719-325-2435 outside the United States) and when prompted provide the participant passcode 5399747 to the operator. In addition, a webcast of the conference call will be available live on the Investor Relations section of the Company’s website at www.meetmecorp.com and a replay of the webcast will be available for 90 days. About MeetMe, Inc. MeetMe® is a leading social network for meeting new people in the US and the public market leader for social discovery (NASDAQ: MEET). MeetMe makes it easy to discover new people to chat with on mobile devices. With approximately 90 percent of traffic coming from mobile and more than one million total daily active users, MeetMe is fast becoming the social gathering place for the mobile generation. MeetMe is a leader in mobile monetization with a diverse revenue model comprising advertising, native advertising, virtual currency, and subscription. MeetMe apps are available on iPhone, iPad, and Android in multiple languages, including English, Spanish, Portuguese, French, Italian, German, Chinese (Traditional and Simplified), Russian, Japanese, Dutch, Turkish and Korean. For more information, please visit meetmecorp.com . Forward-Looking Statements Certain statements in this press release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including whether our total revenue and mobile revenue will continue to grow, whether our adjusted EBITDA will continue to grow, whether our net income will continue to grow, whether our mobile revenue will continue to constitute an increasing percentage of our total revenue, whether our revenue, adjusted EBITDA and net income will reflect the increasing value of our audience to mobile advertisers and the continued growth in mobile engagement by our users, whether net income will continue to grow, whether our record revenue, adjusted EBITDA and net income reflect the increasing value of our audience to mobile advertisers and the continued growth in mobile engagement by our users, whether our increasing revenue was driven by our growing mobile engagement as well as continued strength in the mobile advertising industry, whether our mobile engagement will continue to grow, and whether our growing mobile engagement and continued strength in the advertising industry will drive our revenue . All statements other than statements of historical facts contained herein are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “project,” “is likely,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. Important factors that could cause actual results to differ from those in the forward-looking statements include the risk that our applications will not function easily or otherwise as anticipated, the risk that we will not launch additional features and upgrades as anticipated, the risk that unanticipated events affect the functionality of our applications with popular mobile operating systems, any changes in such operating systems that degrade our mobile applications’ functionality and other unexpected issues which could adversely affect usage on mobile devices. Further information on our risk factors is contained in our filings with the Securities and Exchange Commission (“SEC”), including the Form 10-K for the year ended December 31, 2014 and the Current Report on Form 8-K filed with the SEC on June 3, 2015. Any forward-looking statement made by us herein speaks only as of the date on which it is made. Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required by law. Regulation G – Non-GAAP Financial Measures The Company uses financial measures which are not calculated and presented in accordance with U.S. generally accepted accounting principles (“GAAP”) in evaluating its financial and operational decision making and as a means to evaluate period-to period comparison. The Company uses these non-GAAP financial measures for financial and operational decision-making and as a means to evaluate period-to-period comparisons. The Company presents these non-GAAP financial measures because it believes them to be an important supplemental measure of performance that is commonly used by securities analysts, investors and other interested parties in the evaluation of companies in our industry. We refer you to the reconciliations below. The Company defines Adjusted EBITDA as earnings (or loss) from continuing operations before interest expense, change in warrant liability, income taxes, depreciation and amortization, and non-cash stock-based compensation, non-recurring acquisition and restructuring expenses, loss on cumulative foreign currency translation adjustment, gain on sale of asset, bad debt expense outside the normal range, and the goodwill impairment charges. The Company excludes stock-based compensation because it is non-cash in nature. Non-GAAP financial measures should not be considered as an alternative to net income, operating income, cash flow from operating activities, as a measure of liquidity or any other financial measure. They may not be indicative of the historical operating results of the Company nor is it intended to be predictive of potential future results. Investors should not consider non-GAAP financial measures in isolation or as a substitute for performance measures calculated in accordance with GAAP. # # # MEETME, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, 2015 December 31, 2014 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 19,298,038 $ 17,041,050 Accounts receivable, net of allowance of $133,000 and $586,000, at December 31, 2015 and 2014, respectively 16,509,291 9,045,269 Prepaid expenses and other current assets 970,239 790,031 Total current assets 36,777,568 26,876,350 Goodwill 70,646,036 70,646,036 Property and equipment, net 2,610,307 2,458,897 Intangible assets, net 1,278,498 2,894,330 Other assets 178,264 338,146 TOTAL ASSETS $ 111,490,673 $ 103,213,759 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 2,776,710 $ 2,985,259 Accrued liabilities 4,127,634 3,249,404 Current portion of capital lease obligations 366,114 872,761 Current portion of long-term debt - 2,068,326 Deferred revenue 293,414 218,484 Total current liabilities 7,563,872 9,394,234 Long-term capital lease obligation, less current portion, net 221,302 587,416 Long-term debt, less current portion, net - 556,612 Other liabilities 1,035,137 418,530 TOTAL LIABILITIES $ 8,820,311 $ 10,956,792 STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, authorized - 5,000,000 Shares; Convertible Preferred Stock Series A-1, $.001 par value; authorized - 1,000,000 shares; 0 and 1,000,000 shares issued and outstanding at December 31, 2015 and 2014 $ - $ 1,000 Common stock, $.001 par value; authorized - 100,000,000 Shares; 47,179,486 and 44,910,034 issued and outstanding at December 31, 2015 and 2014 47,183 44,914 Additional paid-in capital 300,725,791 297,001,168 Accumulated deficit ) ) Accumulated other comprehensive loss - ) TOTAL STOCKHOLDERS' EQUITY 102,670,362 92,256,967 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 111,490,673 $ 103,213,759 MEETME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (UNAUDITED) Three Months Ended December 31, Year Ended December 31, 2015 2014 2015 2014 Revenues $ 19,879,840 $ 13,021,878 $ 56,903,773 $ 44,817,436 Operating Costs and Expenses: Sales and marketing 2,826,198 1,666,406 6,618,837 7,277,719 Product development and content 6,036,478 7,589,911 24,615,304 28,324,443 General and administrative 3,337,598 1,962,026 14,534,861 8,017,970 Depreciation and amortization 760,201 922,852 3,140,205 4,223,507 Restructuring costs - - - 120,202 Total Operating Costs and Expenses 12,960,475 12,141,195 48,909,207 47,963,841 Income (Loss) from Operations 6,919,365 880,683 7,994,566 ) Other Income (Expense): Interest income 5,304 5,958 21,037 10,352 Interest expense ) Change in warrant liability ) 144,037 ) 226,508 Loss on cumulative foreign currency translation adjustment 5,640 - ) - Gain on sale of asset - - 163,333 - Total Other Income (Expense) Income (loss) before Income Taxes 6,222,767 846,924 6,245,929 ) Income taxes ) - ) - Net Income (Loss) $ 6,073,267 $ 846,924 $ 5,969,628 $ ) Preferred stock dividends - Net income (loss) allocable to Common Stockholders $ 6,073,267 $ 846,924 $ 5,969,628 $ ) Basic and diluted income (loss) per common stockholders: Basic income (loss) per common stockholders $ 0.13 $ 0.02 $ 0.13 $ ) Diluted income (loss) per common stockholders $ 0.12 $ 0.02 $ 0.12 $ ) Weighted average number of shares outstanding: Basic 46,090,961 44,879,982 45,419,175 41,328,699 Diluted 51,735,136 48,181,596 49,535,826 41,328,699 Net Income (Loss) $ 6,073,267 $ 846,924 $ 5,969,628 $ ) Foreign currency translation adjustment - ) - ) Comprehensive Income (Loss) $ 6,073,267 $ 821,790 $ 5,969,628 $ ) MEETME, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP NET INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS TO ADJUSTED EBITDA (UNAUDITED) Three Months Ended December 31, Year Ended December 31, 2015 2014 2015 2014 Net income (loss) allocable to Common Stockholders $ 6,073,267 $ 846,924 $ 5,969,628 $ ) Interest expense 84,723 183,754 459,962 1,052,620 Depreciation and amortization 760,201 922,852 3,140,205 4,223,507 Stock-based compensation expense 1,332,223 787,738 3,341,965 3,810,209 Change in warrant liability 622,819 ) 616,607 ) Income taxes 149,500 - 276,301 - Acquisition and restructuring costs - - - 120,202 Bad debt expense outside normal range - - 5,735,204 - Loss on cumulative effect of foreign currency translation adjustment ) - 856,438 - Gain on sale of asset - - ) - Adjusted EBITDA $ 9,017,093 $ 2,597,231 $ 20,232,977 $ 5,017,865 GAAP basic and diluted net income (loss) per common stockholders $ 0.13 $ 0.02 $ 0.13 $ ) Basic adjusted EBITDA per common stockholders $ 0.20 $ 0.06 $ 0.45 $ 0.12 Diluted adjusted EBITDA per common stockholders $ 0.17 $ 0.05 $ 0.41 $ 0.11 Weighted average number of shares outstanding, Basic 46,090,961 44,879,982 45,419,175 41,328,699 Weighted average number of shares outstanding, Diluted 51,735,136 48,181,596 49,535,826 45,563,736
